DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Topper
et al. (US 2015/0270677).
With respect to claim 1, Topper et al. ‘677 shows and discloses a vertical cavity laser (VCL) optically pumped with a pump source at a pump wavelength (Fig 1, 2: pump source 3 at a pump wavelength 3 ; Section [002] 2 vertical cavity laser), said VCL comprising: a first mirror, a second mirror, and a periodic gain active region (Fig 1, 2: 6 mirror, 12 quantum wells, 11 barriers; Section [028] DBR mirror and Bragg mirror on top side), wherein said periodic gain active region comprises at least two type quantum wells containing Indium, Arsenic, and Antimony, said active region further comprising a GaSb barrier region adjacent to said type quantum wells (Section [026, 035] quantum wells and barriers are InAsSb/GaSb with wavelength range 2um or higher).  The claim further requires the quantum wells is type I.  Topper et al. ‘677 did not explicitly state the type of the active region quantum well.  However, it has been held where the general conditions of a claim are disclosed in the prior art and the remaining eleemnts perform the same functions as before involves only routine skill in the art.  In this case, Topper et al. ‘677 disclosed the use of quantum wells and barriers InAsSb/GaSb (Section [026, 035]).  Also, it is within one skill in the art to recognize the well-known use of type I quantum wells where electron and hole wave functions overlap vs. type II they do not, for the benefit of using known quantum well type to emitting the desired wavelength output.

With respect to claim 2, the claim further requires wherein said pump wavelength is substantially less than a bandgap wavelength of GaSb.  Topper et al. ‘677 did not explicitly state the above.  However, Topper et al. ‘677 did discloses the pump laser adapted to the barrier material where decreased or increase pump powers can be used, and material wavelength can be set in a wide range by choice (Section [035, 025]).  Therefore, it would have been obvious for Topper et al.’677 to decrease the pump wavelength less than a bandgap wavelength of barrier GaSb, for the benefit to adapt to the barrier material for its desired output.

With respect to claims 3, 5, Topper et al. ‘677 discloses wherein said emission wavelength is in a range of about 3-5 um (Section [026, 035] wavelength range 2um or higher).  
With respect to claim 4, Topper et al. ‘677 shows and discloses optically pumped vertical cavity laser (VCL) optically pumped with a pump source at a pump wavelength and providing VCL emission at an emission wavelength (Fig 1, 2: pump source 3 at a pump wavelength 3 ; Section [002] 2 vertical cavity laser at an emission), said VCL comprising: a first mirror, a second mirror, and a periodic gain active region (Fig 1, 2: 6 mirror, 12 quantum wells, 11 barriers; Section [028] DBR mirror and Bragg mirror on top side), wherein said periodic gain active region comprises at least two type quantum wells containing Indium, Arsenic, and Antimony, and at least one of said first and second mirrors comprises GaAs (Section [026, 035, 058] quantum wells and mirrors region comprises GaAs/AlGaAsSb with wavelength range 2um or higher).  The claim further requires the quantum wells is type I.  Topper et al. ‘677 did not explicitly state the type of the active region quantum well.  However, it has been held where the general conditions of a claim are disclosed in the prior art and the remaining eleemnts perform the same functions as before involves only routine skill in the art.  In this case, Topper et al. ‘677 disclosed the use of quantum wells and the mirrors comprising InAsSb/GaAs with wavelength range 2um or higher (Section [026, 035, 058]).  Also, it is within one skill in the art to recognize the well-known use of type I quantum wells where electron and hole wave functions overlap vs. type II they do not, for the benefit of using known quantum well type to emitting the desired wavelength output.
Citation of Pertinent References
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Yang (US 10,283,658) discloses the known use of type-I quantum wells InAsSb and barrier GaSb being used (Col 3: 30-35 type I; Col 5-6:40-10 wells InAsSb, barrier GaSb). 
	Vurgaftman et al. (US 8,798,111)/(US 9,059,570) discloses the known used of type I and type II in mid-IR wavelength with type I InAsSb quantum wells and barrier material GaSb (ABSTRACT; page 2 col 2). 
					COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828